Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
)
Desert Lane Care Center, )
(CCN: 29-5017) ) Date: March 9, 2009
)
Petitioner, )
) Docket No. C-07-630
v. ) Decision No. CR1914
)
Centers for Medicare & Medicaid )
Services. )
- )
DECISION

Desert Lane Care Center, (Petitioner or facility) was not in substantial compliance with
Medicare participation requirements as alleged by the Centers for Medicare & Medicaid
Services (CMS) based on a survey of Petitioner’s facility on January 12, 2007, and I find
that the per instance civil money penalty (CMP) of $10,000 that CMS determined to
impose is reasonable. I further find that Petitioner manifested at least one deficiency
during the April 20 and June 6, 2007 revisit surveys, and therefore CMS was authorized
to impose a mandatory denial of payment for new admissions (DPNA) effective April 20,
2007 through June 15, 2007.

I. Background

Petitioner, located in Las Vegas, Nevada, is authorized to participate in Medicare as a
skilled nursing facility (SNF) and in the Medicaid program as a nursing facility (NF).
Petitioner was subject to surveys by the Nevada Department of Health and Human
Services (state agency). The state agency completed an initial re-certification survey on
January 12, 2007, and conducted revisit surveys on April 20, 2007, and June 6, 2007. The
survey findings for the re-certification survey on January 12, 2007 identified 13
deficiencies under the following regulations: 42 C.F.R. § 483.15(h)(1), 42 C.F.R.

§ 483.20, 42 C.F.R. § 483.20(b), 42 C.F.R. § 483.20(d), 42 C.F.R. § 483.20 (k)(1), 42
C.F.R. § 483.25(c), 42 C.F.R. § 483.25(d), 42 C.F.R. § 483.25(e)(2), 42 C.F.R.

§ 483.25(i)(1), 42 C.F.R. § 483.25(1), 42 C.F.R. § 483.35(i)(2), 42 C.F.R. § 483.70(b), 42
C.F.R. § 483.70(c)(2), 42 C.F.R. § 483.70(f), 42 C.F.R. § 483.75(h).
2

CMS notified Petitioner that it was imposing remedies of a per instance CMP of $10,000,
termination of the provider agreement if Petitioner did not return to substantial compliance
by July 12, 2007, and a DPNA' effective April 20, 2007.

The per instance CMP was based on a deficiency under Tag F-325 (42 C.F.R. §
483.25(i)(1). Although other deficiencies were noted regarding the January 12, 2007
survey, no remedies were attached to those deficiencies. As a consequence, Petitioner
now only contests F-Tag 325, and none of the remaining 12 deficiencies.

A revisit survey was conducted on April 20, 2007, and the surveyors found that two
eficiencies (Tags F-328 and F-442) still remained and that the DPNA would remain in
effect.

Another revisit survey was conducted on June 6, 2007. The surveyor concluded that the
eficiencies identified during the April 20, 2007 survey had not been corrected.

On June 15, 2007, the surveyors found that Petitioner had returned to substantial
compliance, and the termination of Petitioner’s provider agreement was rescinded.

Thus, Petitioner has appealed CMS deficiency determinations F-325, F-328, F-442, and
CMS’s determination to impose a per instance CMP of $10,000, and the basis for CMS’s
decision to continue the DPNA from April 20 through June 15, 2007.

The case was assigned to me for hearing and decision and I scheduled this case for hearing
on July 22-25, 2008 in Las Vegas, Nevada. Shortly thereafter, the parties advised that they
wished to waive the in-person hearing and have the case decided based on written
submissions. I granted the parties’ request, and set a briefing schedule. CMS and
Petitioner® each filed an initial brief (CMS Br. and P. Br.) along with proposed exhibits,
and CMS filed a reply brief (CMS Reply Br.). No objection has been made to the
admissibility of any of the proposed exhibits, and therefore, CMS Exhibits (CMS Exs.) 1
through 41, and Petitioner’s Exhibits (P. Exs.) 1 through 105, are admitted.

' A statutory or mandatory DPNA is triggered whenever a long-term care facility
does not return to substantial compliance within three months of the date of the end of the
survey by which it is first found not to be in substantial compliance. 42 C.F.R.

§ 488.417(b).

> Petitioner filed briefs dated December 21, 2007, and August 26, 2008 both of which are
entitled, “Petitioner’s Reply Memoranda.” Virtually all of Petitioner’s arguments from its
December 21, 2007 brief are incorporated into its August 26, 2008 brief. Therefore, in order
to simplify matters I refer to Petitioner’s August 26, 2008 brief as “Petitioner’s Brief” (P.
Br.), and cite it when referencing Petitioner’s arguments.
II. Discussion
A. Issues
The issues in this case are:

Whether there is a basis for the imposition of enforcement
remedies; and,

Whether the remedies imposed are reasonable.
B. Applicable Law and Regulations

Petitioner is considered a long-term care facility under the Social Security Act (Act) and
regulations promulgated by the Secretary of Health and Human Services (Secretary). The
statutory requirements for participation by a long-term care facility are found at sections
1819 and 1919 of the Act, and at 42 C.F.R. Part 483. Sections 1819 and 1919 of the Act
vest the Secretary with authority to impose CMPs and other remedies against a long-term
care facility for failure to comply substantially with participation requirements.

Pursuant to the Act, the Secretary has delegated to CMS the authority to impose various
remedies against a long-term care facility that is not complying substantially with federal
participation requirements. Facilities which participate in Medicare may be surveyed on
behalf of CMS by State survey agencies in order to ascertain whether the facilities are
complying with participation requirements. 42 C.F.R. §§ 488.10-488.28; 42 C.F.R.

§§ 488.300-488.335. Under Part 488, CMS may impose a per instance or per day CMP
against a long-term care facility when a State survey agency ascertains that the facility is
not complying substantially with participation requirements. 42 C.F.R. §§ 488.406,
488.408, 488.430. The regulations in 42 C.F.R. Part 488 also give CMS a number of other
remedies that can be imposed if a facility is not in compliance with Medicare
requirements.

Pursuant to 42 C.F.R. Part 488, CMS may terminate a long-term care facility’s provider
agreement when a state survey agency concludes that the facility is not complying
substantially with federal participation requirements. CMS may also impose a number of
alternative enforcement remedies in lieu of or in addition to termination. 42 C.F.R.

§§ 488.406; 488.408; 488.430. In addition to termination and the alternative remedies,
CMS is authorized to impose a “mandatory” or “statutory” DPNA, pursuant to section
1819(h)(2)(D) of the Act and 42 C.F.R. § 488.417(b). Section 1819(h)(2)(D) requires the
Secretary to deny Medicare payments for all new admissions to a SNF, beginning three
months after the date on which the facility is determined not to be in substantial
compliance with program participation requirements. The Secretary has codified this
requirement at 42 C.F.R. § 488.417(b).

4

The regulations specify that a CMP imposed against a facility can be either a per day CMP
for each day the facility is not in substantial compliance or a per instance CMP for each
instance that a facility is not in substantial compliance. 42 C.F.R. § 488.430(a). The
regulations specify that a CMP that is imposed against a facility on a per day basis will fall
into one of two broad ranges of penalties. 42 C.F.R. §§ 488.408, 488.438. The upper
range of CMP, of from $3,050 per day to $10,000 per day, is reserved for deficiencies that
constitute immediate jeopardy to a facility's residents, and in some circumstances, for
repeated deficiencies. 42 C.F.R. §§ 488.438(a)(1)(i), (d)(2). The lower range of CMP,
from $50 per day to $3,000 per day, is reserved for deficiencies that do not constitute
immediate jeopardy, but either cause actual harm to residents, or cause no actual harm, but
have the potential for causing more than minimal harm. 42 C.F.R. § 488.438(a)(1)(ii).
There is only a single range of $1,000 to $10,000 for a per instance CMP, which applies
whether or not immediate jeopardy is present. 42 C.F.R. §§ 488.408(d)(1)(iv);
488.438(a)(2).

The regulations define the term "substantial compliance" to mean "a level of compliance
with the requirements of participation such that any identified deficiencies pose no greater
risk to resident health or safety than the potential for causing minimal harm." 42 C.F.R.

§ 488.301. Noncompliance that is immediate jeopardy is defined as "a situation in which
the provider's noncompliance with one or more requirements of participation has caused,
or is likely to cause, serious injury, harm, impairment, or death to a resident." Id.

The Act and regulations make a hearing before an administrative law judge (ALJ)
available to a long-term care facility against whom CMS has determined to impose a
CMP. Act, § 1128A(c)(2); 42 C.F.R. §§ 488.408(g); 498.3(b)(13). The hearing before an
ALJ is a de novo proceeding. Anesthesiologists Affiliated, et al, DAB CR65 (1990), aff'd,
941 F2d. 678 (8" Cir. 1991).

A facility has a right to appeal a "certification of noncompliance leading to an enforcement
remedy." 42 C.F.R. § 488.408(g)(1); see also 42 C.F.R. §§ 488.330(e) and 498.3.
However, the choice of remedies by CMS or the factors CMS considered when choosing
remedies are not subject to review. 42 C.F.R. § 488.408(g)(2). A facility may only
challenge the scope and severity level of noncompliance found by CMS if a successful
challenge would affect the amount of the CMP that could be collected by CMS or impact
upon the facility's nurse aide training program. 42 C.F.R. §§ 498.3(b)(14) and (d)(10)(D).
CMS's determination as to the level of noncompliance "must be upheld unless it is clearly
erroneous." 42 C.F.R. § 498.60(c)(2). This includes CMS's finding of immediate
jeopardy. Woodstock Care Center, DAB No. 1726, at 9, 38 (2000), aff'd, Woodstock Care
Center v. U.S. Dept. of Health and Human Services, 363 F.3d 583 (6" Cir. 2003). The
Departmental Appeals Board (the Board or DAB) has long held that the net effect of the
regulations is that a provider has no right to challenge the scope and severity level
assigned to a noncompliance finding, except in the situation where that finding was the
basis for an immediate jeopardy determination. See, e.g., Ridge Terrace, DAB No. 1834

5

(2002); Koester Pavilion, DAB No. 1750 (2000). Review of a CMP by an ALJ is
governed by 42 C.F.R. § 488.438(e).

In a CMP case, CMS must make a prima facie case that the facility has failed to comply
substantially with participation requirements. To prevail, a long-term care facility must
overcome CMS's showing by a preponderance of the evidence. Hillman Rehabilitation
Center, DAB No. 1611 (1997); aff'd, Hillman Rehabilitation Center v. United States
Department of Health & Human Services, No. 98-3789 (GEB) (D.N.J. May 13, 1999).

C. Findings of Fact, Conclusions of Law, and Analysis

I make findings of fact and conclusions of law (Findings) to support this decision. I set
forth each Finding below as a separate heading and discuss each in detail.

January 12, 2007 Survey - Tag F 325

1. Petitioner failed to comply substantially with the requirements of 42
C.F.R. § 483.25(i)(1) (Tag 325).

The regulation at 42 C.F.R. § 483.25(i)(1) requires that a facility ensure that a resident
maintains acceptable parameters of nutritional status, such as body weight and protein
levels, unless the resident’s clinical condition demonstrates that this is not possible.

The State Operations Manual (SOM)? instructs surveyors that the ideal body weight for the
institutionalized elderly have not yet been validated and any analysis of weight loss or gain
should be examined in light of the resident’s usual weight through adult life, the care plan
for weight management, as well as the current diagnosis. The SOM suggests parameters
for evaluating the significance of unplanned and undesired weight loss:

Interval Significant Loss Severe Loss

1 month 5% Greater than 5%
3 months 7.5% Greater than 7.5%
6 months 10% Greater than 10%

SOM, Appendix PP - Guidance to Surveyors for Long Term Care Facilities.

* While the Secretary of Health and Human Services (Secretary) may not seek to
enforce the provisions of the SOM, he may seek to enforce the provisions of the Act or
regulations as interpreted by the SOM. State of Indiana by the Indiana Department of
Public Welfare v. Sullivan, 934 F. 2d 853 (7" Cir. 1991); Northwest Tissue Center v.
Shalala, 1 F. 3d 522 (7" Cir. 1993).
6

The January 12, 2007 Statement of Deficiencies (SOD) alleges that Petitioner failed to
identify and address weight loss for Resident 23, Resident 3, and Resident 9.4 A
significant number of residents at Petitioner’s facility, including Residents 23 and 3,
received all of their nutrition through gastrostomy feeding tubes. CMS Ex. 36, at 3-4.

Resident 23

Resident 23 was a 24 year-old male admitted initially on August 27, 2002, and re-admitted
on June 16, 2006, with diagnoses including, persistent vegetative state, pseudomonas
pneumonia, hypertension, retention of urine, and anoxic brain damage. CMS Ex. 10, at
18-20.

CMS alleges that Resident 23 experienced unplanned severe weight loss over a period of
approximately seven months. CMS points to Resident 23's clinical records, which for the
most part, indicate a steady weight loss from his June 16, 2006 facility admission weight

of 143.2 pounds:

Weigh Date Pounds (Ibs.)
June 17, 2006 143.2
July 6, 2006 133.4
July 13, 2006 131.7
July 20, 2006 133.3
August 4, 2006 131.5
August 19, 2006 129.2
August 26, 2006 129
September 3, 2006 129
September 10, 2006 130
September 15, 2006 130.2
September 22, 2006 127.7
October 6, 2006 126.9
October 21, 2006 123.9
October 27, 2006 121.9
November 4, 2006 122.4
December 3, 2006 123.7
January 8, 2007 122

CMS Ex. 10, at 5.

* As CMS’s allegations of noncompliance under this regulation focus on
Resident’s 23 and 3, I limit my findings to these Residents. I make no findings with
respect to Resident 9.
7

CMS maintains that Petitioner failed to take reasonable steps to ensure that Resident 23
received adequate nutrition, failed to notify Resident 23's physician of the significant
weight loss, and has not demonstrated that Resident 23's weight loss was caused by an
unavoidable illness or condition. CMS Br. 9-13.

I find that CMS has made a prima facie case that Petitioner failed to ensure that Resident
23 maintained acceptable parameters of nutritional status pursuant to 42 C.F.R.

§ 483.25(i)(1). CMS has introduced sufficient documentary evidence of Resident 23's
weight loss, which Petitioner does not dispute, to raise an inference of inadequate nutrition
sufficient to make out a prima facie showing of a deficiency. See, Carehouse
Convalescent Hospital, DAB No. 1799 (2001).

Petitioner argues that its staff identified and addressed Resident 23's weight loss issues and
contends that the medical records demonstrate that the facility was in compliance with
applicable regulations. P. Br. 8-11. Petitioner points out that it provided Resident 23 with
adequate nutrition, administering Isosource 1.5 cal @ 80 ml/hr for 16 hours per day,
providing 1920 calories and 87 grams of protein, and that he maintained a normal body
mass index, adequate serum albumins, and iron stores. CMS Ex. 10, at 11; P. Ex. 16, at 1;
P. Ex. 17, at 2. Petitioner maintains that these facts demonstrate that it provided adequate
nutrition to Resident 23, and argues that if a facility can demonstrate that it provided
adequate nutrition such that a resident’s weight loss is not a parameter of nutrition, then it
has demonstrated substantial compliance with the regulation and is not required to show
that the “clinical condition” exception applies. P. Br. 9.

Additionally, Petitioner contends that Resident 23's weight loss was unavoidable, and was
brought about by a result of non-nutritive factors such as multiple serious infections
evidenced by nine courses of antibiotics, a possible reduction in retained urine, and other
clinical conditions. P. Br. 11-13; P. Ex. 1, at 3-5.

Petitioner’s arguments are unpersuasive. The record reflects that Resident 23 experienced
unplanned weight loss of almost 15% of his total body weight from the time he was
admitted in June 2006 until January 2007. This amount of weight loss would be classified
as “severe” under the SOM guide for evaluating the significance of unplanned weight loss.
More significantly, Petitioner’s response to Resident 23's severe weight loss was tardy and
insufficient.

The appropriate standard of care based on the facility’s own policies and procedures,
indicate that the following should have been done, at a minimum, once the facility became
aware of Resident 23's weight loss: (1) monthly dietary reevaluations of Resident 23's
nutritional status, particularly because he received all of his nutrition through a feeding
tube, and because he lost a significant amount of weight in the first 3 months of admission;
(2) timely interventions and recommendations by the registered dietician or dietary
technician in response to Resident 23's unplanned weight loss; (3) monthly documentation
8

in Resident 23's plan of care demonstrating that his unplanned weight loss was addressed
by the registered dietician or dietary technician; and (4) notification of Resident 23's
physician when his weight declined , particularly when he showed a total weight loss of
7.6% about 1 month from the time he was readmitted. CMS Ex. 1, at 52-54; CMS Ex. 25,
at 10-13; CMS Ex. 27, at 11-12.

Moreover, the evidence shows based on record and document review, and the observations
and interviews of the surveyors that Petitioner failed to timely intervene and respond
appropriately under the regulations. For example, between June 16 and July 13, 2006,
Resident 23 showed a weight decline of 7.6%, yet the registered dietician made no
changes in Resident 23's feeding plan, and in fact, indicated that the current plan would
continue to be followed unless further weight loss was noted, despite the fact that a 7.6%
weight decline is classified as “severe” under SOM guidelines. CMS Ex. 10, at 6. Indeed,
there is no evidence in the care plan that Resident 23's weight loss was addressed until
October 17, 2006, some four months after Resident 23's re-admission to the facility, and
three months after he began to experience significant weight loss. P. Ex. 11, at 2.

In addition, there is no evidence that Petitioner responded to Resident 23's weight loss by
modifying his feeding tube formula between June 16, 2006 and October 6, 2006. On
October 6, 2006, the registered dietician finally recommended an increase to Resident 23's
nutrition formula. CMS Ex. 10, at 6. Because Resident 23 was completely dependent on
the facility for all his nutritional needs and because modifying Resident 23's formula
would have been the most effective and expedient way of responding to his weight loss,
clearly this intervention should have been attempted much sooner. I find that Resident 23
suffered actual harm as a result of Petitioner’s failure to respond to his nutritional needs in
a timely fashion.

Moreover, there is no evidence in the record that Resident 23's physician was notified of
his weight loss between June 16 and January 10, 2007, a clear violation of the facilities
own policy and the standard of care. CMS Ex. 27, at 11. In addition, there are no further
dietary progress notes between July 13, 2006 and October 6, 2006. CMS Ex. 10, at 6.

Finally, Petitioner simply has not demonstrated that Resident 23's unplanned weight loss
was due to infections, fever, antibiotics treatment, or his overall clinical condition, as
Petitioner urges. P. Br. 11-15.

The Departmental Appeals Board’s (Board) interpretation of the regulation is that a
facility is not strictly liable for a resident’s weight loss but a “facility is responsible for
taking all reasonable steps to ensure that the resident receives nutrition adequate to his or
her needs.” Windsor House, DAB No. 1942, at 15 (2004); see also, Carehouse, at 21.
9

The “clinical condition exception” is narrow and applies only when a facility demonstrates
that it cannot provide adequate nutrition for the resident’s overall needs so that weight loss
is unavoidable. Windsor, at 15. The presence of a significant clinical condition alone does
not prove that maintaining acceptable nutrition is unavoidable. /d. at 17. In Windsor, the
Board found that evidence that the facility was slow to react to a resident’s weight loss
was sufficient evidence that the facility failed to provide the resident with adequate
nutrition. Windsor House, DAB No. 1942 (2004). Such is the case here where Petitioner
was very slow in responding to Resident 23's unplanned weight loss. Thus, I find
Petitioner failed to comply substantially with the requirements of 42 C.F.R. § 483.25(i)(1)
(Tag 325) with respect to Resident 23.

Resident 3

The manner in which Petitioner cared for and assessed Resident 3 was strikingly similar to
Resident 23.

Resident 3 was a 74 year-old male admitted on August 19, 2005, and readmitted on May
19, 2006 with diagnosis of Alzheimer’s disease, Dementia with Behavioral Disturbance,
Hypertension, Renal/urethral Disorder, Dysphagia due to Cerebrovascular Accident,
Esophageal reflux, Urinary Tract Infection, and Attention to Gastrostomy. Resident 3
received all of his nutrition through a gastrostomy feeding tube; was noted for having at
least two pressure wounds; and was to be monitored for skin breakdown. CMS Ex. 8, at 7-
14; CMS Ex. 1, at 64.

CMS alleges that Petitioner violated 42 C.F.R. § 483.25(i)(1) by failing to take all
reasonable steps to ensure Resident 3 was maintaining acceptable parameters of nutritional
status, in that Petitioner failed to develop interventions to promote and implement weight
maintenance.

The record shows that Resident 3 lost 32.1 pounds from May 19, 2006 (195.4 pounds) until
August 15, 2006 (163.3 pounds), an almost 20% decrease. CMS Ex. 8, at 42. However, on
November 7, 2006 Resident 3 weighed 161.6 pounds, and then on December 2, 2006, his
weight was recorded as 190.6 pounds, an increase of 29 pounds in less than a month. Jd.

The evidence is sufficient to establish a prima facie case that Petitioner failed to ensure that
Resident 3 maintained acceptable parameters of nutritional status pursuant to 42 C.F.R.
§ 483.25(i)(1).

Petitioner argues that it provided adequate nutrition for Resident 3 to maintain acceptable
parameters of nutritional status given his clinical condition, and that any weight loss was
unavoidable. Petitioner points out that Resident 3 received 2736 calories and more than
114 grams of protein from a tube feeding formula of up to 95ml/hr of Fibersource HN for
10

24 hours per day, and that CMS does not dispute that this is a reasonable amount for a
person of Resident 3's size, height, age, gender, condition, and activity level. P. Br. 17-19.

Petitioner maintains that Resident 3's severe health problems caused his weight loss which
was unavoidable. P. Br. 19-25. The health issues include a urinary tract infection,
diarrhea, swallowing problems, chewing problems, renal failure, missing teeth, and other
problems, all of which placed Resident 3 at risk for malnutrition according to Petitioner. P.
Ex. 27; P. Ex. 30. Petitioner asserts that it responded to these medical issues and maintains
that Resident 3's medical record contains consistent documentation of monthly nutritional
assessments and/or nutritional changes from May 19, 2006, through December 2006.

I find that Petitioner failed to take all reasonable steps to ensure that Resident 3 received
nutrition adequate to his needs.

Petitioner did note Resident 3's weight loss in the dietary progress notes for June 2006,
however, no modification was made to his tube feeding plan until July 24, 2006, one month
later. CMS Ex. 8, at 49-52. Even with the 5 ml/hr Fibersource HN nutritional increase,
Resident 3 continued to lose weight. Despite this, there were no further nutritional changes
suggested, and no evidence that the dietary technician or registered dietician monitored
Resident 3's weight loss until September 11, 2006. CMS Ex. 8, at 46.

Inexplicably, for the months of October and November 2006, there is no evidence of any
nutritional status review notes or dietary progress notes for Resident 3 from the dietary
technician or registered dietician. CMS Ex. 46. More troubling, was the facility’s lack of
response to Resident 3's recorded 29 pound weight gain between November 7, and
December 2, 2006. The issue here is not so much whether Resident 3, did in fact gain 29
pounds or whether or not an error was made in recording his weight. The problem is that
not only was there no response by the facility, but apparently the dietician technician was
completely unaware of the recorded change in weight, and did not have this weight change
information when she conducted her nutritional status review of Resident 3 for the month
of December 2006. CMS Ex. 8, at 4. The fact that facility staff was unaware of Resident
3's weight fluctuations suggest that Petitioner did not properly monitor his nutritional
status. The dietary technician’s inaccurate review of Resident 3's nutritional status and
failure to identify his weight gain in the December 7, 2006 dietary progress notes is
evidence of the facility’s failure to ensure that Resident 3 maintained acceptable parameters
of nutrition. At the very least, facility staff should have notified Resident 3's physician of
his severe weight fluctuations, but they did not.

Petitioner contends that the Braden Scale assessment it conducted on October 31, 2006, and
the speech therapy evaluation order of November 20, 2006, shows that Petitioner conducted
the necessary nutritional assessments required under the regulations. P. Br. 21-25.
However, as CMS points out, the Braden Scale which assesses the risk of developing
pressure ulcers, and the order for a speech therapy evaluation are not evidence of the
11

monthly nutritional assessments that should have been performed by the dietary technician
or registered dietician in accordance with the regulatory requirements, facility policies, or
the acceptable standard of care in the nursing home industry.

Finally, Petitioner has not shown that Resident 3's unplanned weight loss was due to his
poor overall clinical condition as Petitioner maintains. P. Br. 21-25. As outlined above,
the facility has not demonstrated that it took all reasonable steps to ensure that Resident 3
received nutrition adequate to his needs. Windsor House, DAB No. 1942, at 15 (2004).

I find Petitioner failed to comply substantially with the requirements of 42 C.F.R.

§ 483.25(i)(1) (Tag 325) with respect to Resident 3.

April 20, 2007 Survey - Tag F 328, Tag F 442

2. Petitioner failed to comply substantially with the requirements of 42
C.F.R. § 483.25(k) (Tag 328).

The regulation at 42 C.F.R. § 483.25(k) requires that the facility must ensure that residents
receive treatment and care for certain special services. In this case the special services are
enteral feedings.

The SOD from the April 2007 survey alleges that the Petitioner failed to ensure that
Residents 5, 11, and 14 received their enteral feedings as ordered.’ CMS Ex. 2, at 1-2. The
evidence is sufficient for CMS to establish a prima facie case of a violation of this
regulation.

On April 17, 2007, Resident 11's feeding order was changed for him to receive enteral
feedings of Renal Novasource at 50 ml/hr x 24. CMS Ex. 12, at 6. However, facility staff
misread the medication record and misinterpreted the “@” symbol for the number six.
CMS Ex. 2, at 7. Facility staff read the medication record as “650" and this was further
misinterpreted as 65 ml x 24. Id; CMS Ex. 12, at 19. Asa result, Resident 11 received 65
ml, instead of 50 ml, and as a consequence received an additional 15 ml per hour of his
enteral feeding in error, for eight consecutive shifts. CMS Ex. 2, at 7.

Resident 14 had diagnoses including renal failure, and diabetes, and was required to receive
dialysis treatment three times per week. CMS Ex. 13, at 36,54. Physician’s orders
indicated that Resident 14 was to receive tube feeding of Novasource Renal @ 50 ml/hr x
24 hours, and 850 cc of free water and water flushes of 250 cc each shift for a total of 1600
ce of fluid daily. CMS Ex. 13, at 46.

> As CMS’s allegations of non-compliance under this regulation focus on
Residents 11 and 14, I limit my findings to these two Residents. I make no findings with
respect to Resident 5.
12

However, Resident 14's comprehensive intake-output record indicates that a number of tube
feedings and water flushes were missed on shifts from April 11, 2007 through April 20,
2007.° P. Ex. 66; CMS Ex. 13, at 73-75.

Petitioner makes similar arguments regarding both residents; that is that any deviations in
the prescribed care were minor and that any errors that did occur were insignificant and
caused no harm or did not have the potential for harm. P. Br. 34-41.

I disagree with Petitioner, and I find that Petitioner failed to comply with applicable
regulations at 42 C.F.R. § 483.25(k).

Petitioner’s failure to administer residents’ enteral feedings as ordered, indicates that the
facility was unable to deliver treatment and care for special services as required by the
regulations.

CMS says that, in fact, Resident 11 received more than double (1,920) the calories
prescribed by his physician. CMS Br. 37-39. Petitioner disputes that claim. Nevertheless,
Petitioner does not deny that it’s staff gave Resident 11 through his feeding tube at least
960 calories more than was ordered by the physician. P. Br. 34-36.

Surveyor Geary opined that she believed that Petitioner’s feeding tube errors were not
minor, but were significant, and that Resident 11's blood sugar and fluid levels could be
adversely affected as a result of receiving excess calories above his identified needs, and
that the facility’s error had the potential for more than minimum harm. CMS Ex. 36, at 16.

In the case of Resident 14, the record shows that the facility failed to provide water flushes
and tube feedings as ordered for at least four shifts out of 28. P. Ex. 66; CMS Ex. 13, 73-
75. Both Surveyor’s Geary and Betcher believed that Resident 14's renal failure and other
conditions could have been adversely affected by Petitioner’s failure to provide nutrition
and water as prescribed, and that the facility’s error had the potential for more than
minimum harm. CMS Ex. 36, at 6, 15; CMS Ex. 38, at 4-5. Petitioner argues that several
of the missed tube feedings and water flushes that Resident 14 missed were caused by the
fact that she had to leave the facility three times per week to receive dialysis treatment, and
that the overall effect of the missed feedings was minimal. P. Br. 36-41. I reject
Petitioner’s arguments. Resident 14's renal failure and overall poor health made her
particularly susceptible to dehydration, therefore several missed water flushes and tube

® There is a discrepancy in the comprehensive intake-output record of Resident 14,
as set forth in P. Ex. 66 and CMS Ex. 13, at 73-75, which purport to be identical
documents. P. Ex. 66 contains several more entries than CMS Ex. 13, at 73-75. I will not
speculate as to why this difference exist, however, I will note that Petitioner does not
dispute that several tube feedings and water flushes were missed during this period. See
P. Br. 36-41.
13

feedings over a relatively short period of time could be particularly harmful. The facility
was obligated to meet Resident 14's needs and to find alternatives to meet her needs, even
though she had to leave the facility three times per week to receive dialysis treatment. The
regulations require a facility to provide for a resident’s special needs, such as enteral
feedings, and these must be administered in accordance with physician’s orders.

Therefore, I conclude that Petitioner failed to comply substantially with 42 C.F.R.
§ 483.25(k).

3. Petitioner failed to comply substantially with the requirements of 42
C.F.R. § 483.65(b) (Tag 442).

The regulation requires a facility to isolate a resident when the infection control program
etermines that a resident needs isolation to prevent the spread of infection.
42 C.F.R. § 483.65(b).

The SOD alleges that Petitioner failed to assess Resident 10,’ who tested positive for
MRSA, to determine if contact isolation was needed to prevent the spread of infection.
CMS Ex. 2, 7-12.

Specifically, CMS alleges that Petitioner did not meet the regulatory requirements in that
the facility failed to: 1) assesses Resident 10's cough to determine if contact/isolation
procedures were necessary under their policies and procedures; 2) make facility staff aware
that Resident 10 tested positive for MSRA; and 3) ensure that facility staff was using
precautions such as goggles and masks, to prevent the spread of MRSA as required by
facility policy and procedure. CMS Ex. 2, at 7-12; CMS Br. 29-47. The evidence is
sufficient for CMS to establish a prima facie case of a violation of this regulation.

Petitioner maintains that it assessed Resident 10 and determined that standard universal
precautions’ were the appropriate means of infection control given his persistent vegetative

7 This is the same resident referred to as Resident 23 from the January 2007
survey.

* MRSA (Methicillin Resistant Staphylococcus Aureus,) is a bacteria infection
which is highly virulent and contagious, and often resistant to antibiotics. CMS Ex. 14, at
70.

° One approach to infection control is to treat all human blood and certain human
body fluids as if known to be infectious, for viruses and other blood borne pathogens.
SOM, Appendix PP - Guidance to Surveyors for Long Term Care Facilities.
14

state, and that the facility properly communicated his infection status to its staff in order to
prevent spread of infection. P. Br. 42-44.

The crux of CMS’s complaint is that given the highly contagious nature of MRSA,
Petitioner’s staff should have assessed Resident 10 to determine if contact isolation was
needed to prevent the spread of infection, and that its staff caring for Resident 10 was
informed of his infection. According to Surveyor Caudal, when Resident 10 tested positive
for MRSA on March 31, 2007, Petitioner should have assessed him to determine if an
“active cough” was present. CMS Ex. 25, at 1. An “active cough” is a cough that
dislodges or brings up secretions from the respiratory system; this secretion can often
contain the MRSA bacteria. CMS Ex. 25, at 1. Facility records do not indicate that
Petitioner 10 was assessed to determine if he had an “active or spontaneous productive
cough.” Petitioner maintains that Resident 10 could not have had an “active or spontaneous
productive cough,” because he was in a persistent vegetative state. P. Br. 42-44. However,
Surveyor Caudal indicates that the fact that suctioning of Resident 10's passage way was
occurring, suggests that there was some level of spontaneous body functioning occurring,
and therefore, an assessment of his “active cough” was still warranted. CMS Ex. 36; CMS
Ex. 39, at 6. This is important because as Surveyor Caudal points out, a cough or secretion
containing the MRSA bacteria could be expelled by Resident 10, which could have come in
contact with facility staff, and unwittingly spread the MRSA bacteria to other residents and
staff. CMS Ex. 39, at 6.

Finally, CMS argues that Petitioner: (1) failed to indicate in Resident 10's comprehensive
care plan that he tested positive for MRSA; (2) failed to identify whether contact
precautions were needed; (3) failed to note whether a mask and goggles should be used
when facility staff provided care for Resident 10; and (4) failed to note signs on Resident
10's room door indicating that gowns, goggles, and masks might be needed due to the
existence of an active infection. CMS Ex. 39, at 10.

Surveyor Caudal’s opinion is persuasive in light of his education, background, and
experience, and the fact that the medical records support his conclusions. CMS Exs. 29;
39. Petitioner has not offered any evidence that refutes Surveyor Caudal’s opinion.
Therefore, I find that Petitioner failed to comply substantially with the applicable
regulations at 42 C.F.R. § 483.65(b).

June 6, 2007 Survey - Tag F 328

4. Petitioner failed to comply substantially with the requirements of 42
C.F.R. § 483.25(k) (Tag-328).

The regulation at 42 C.F.R. § 483.25(k) requires that the facility must ensure that residents
receive treatment and care for certain special services. In this case, the special services are
respiratory care.
15

The SOD from the June 2007 survey alleges that Petitioner failed to ensure respiratory
assessments were completed on residents requiring ventilator support and respiratory
treatments as ordered for 9 of 18 residents sampled — Residents 7, 9, 10, 11, 12, 13, 16,
17, and 18. The SOD and the record as a whole provide sufficient evidence to establish the
violation of 42 C.F.R. § 483.25(k) for Residents 17 and 7.'°

Resident 17

Resident 17 was an 85-year old female who was admitted on July 28, 2004 and re-admitted
on November 14, 2005, with diagnoses of peripheral vascular disease, dysphagia,
convulsions, and esophageal reflux.

CMS alleges that Petitioner was in violation with applicable regulations because the facility
failed to conduct a complete follow up assessment of Resident 17 after noticing signs of
respiratory distress on May 17, 2007, which resulted in Resident 17 eventually being sent to
the hospital on May 19, 2007 for assessment and treatment, where she was ultimately
identified as suffering from hyponatremia. '!

Petitioner argues that it did conduct all necessary assessments of Resident 17, that CMS’s
allegation that Resident 17's medical record did not contain notes dated May 18, 2007 is
incorrect, and that the nurse practitioner did actively assess and intervene in the care of this
Resident prior to May 19, 2007. P. Br. 44-47, 51-52.

I disagree with Petitioner, and I find that it failed to comply substantially with applicable
regulations at 42 C.F.R. § 483.25(k).

Nurses notes from May 17, 2007 indicate that Resident 17 was having difficulty breathing,
that her oxygen saturation rate was in the middle of the acceptable range, and that her
abdomen was distended. CMS Ex. 23, at 79. Surveyor Sims indicated that she believed
that these sudden changes in Resident 17's condition should have signaled to facility staff
that Resident 17's condition was in need of further assessment to determine if changes to
her medical treatment or medications were needed. CMS Ex. 41, at 15. Indeed, on May
17, 2007 at 9:45 a.m. a facility nurse practitioner noted Resident 17's change in condition
and indicated that she should be monitored. CMS Ex. 23, at 79. However, there was
nothing in the record to indicate that anyone followed up with Resident 17 until May 19,

'° As CMS’s allegations of noncompliance under this regulation are better
supported for Residents 17, and 7, I limit my findings to these Residents. I make no
findings with respect to Residents, 9, 10, 11, 12, 13, 16, and 18.

"A condition characterized by an abnormally low concentration of sodium in the
blood which occurs when sodium in the blood is diluted by excess water. Webster’s New
World Medical Dictionary 3" Edition (May 2008).
16

2007, some five shifts after her initial problems were noticed. Jd. Despite Petitioner’s
claims, the nurses notes do not indicate that facility staff intervened in the care of Resident
17 prior to May 19, 2007, or that the nurse practitioner actively assessed and intervened in
the care of this Resident prior to May 19, 2007. Id.

Moreover, physician’s orders required facility staff to listen to Resident 17's breathing
sounds each shift regardless of whether any other symptoms of respiratory distress were
present. CMS Ex. 23, at 29. Surveyor Sims stated that in her opinion, there is reason to
doubt that this “auscultation” or “listening to lung sounds” occurred because there would
have been notations in the nurses notes after May 17, 2007 indicating that Resident 17 was
having difficulties, and that some follow up measures were in order. CMS Ex. 41, at 16.

Finally, on May 19, 2007, Petitioner did respond with new orders for supplemental oxygen
and treatments for Resident 17. CMS Ex. 23, at 80. However, despite this, her respiratory
status continued to decline. Jd. On May 19, 2007, Resident 17 was taken to the hospital
emergency room for evaluation and treatment. Surveyor Sims concluded that:

Because of this failure to conduct respiratory assessments, [Petitioner] failed
to identify Resident 17's need for additional respiratory treatment and
services. Asa result, her condition appears to have worsened and she was
admitted to the hospital. In my professional opinion, had the facility been
assessing the resident each shift and more often if necessary, they may have
been able to identify the respiratory difficulties and distress and intervene
appropriately.

CMS Ex. 41, at 20-21.

I find Surveyor Sims’ opinion persuasive in view of her education, background, and
experience, and the fact that the weight of the evidence supports her conclusions. CMS
Exs. 29,41. Therefore, I find that Petitioner failed to comply substantially with the
applicable regulations at 42 C.F.R. § 483.25(k).

Resident 7

Resident 7 was a 84-year old female who was admitted on February 2, 2007, with various
ailments, including atrial fibrillation, decubitus ulcer, and hypertension. CMS Ex. 16, at 1.

CMS alleges that Petitioner failed to administer respiratory care treatments (small volume
nebulizer (SVN) of Xopenex 0.63%) every four hours as ordered by Resident 7's physician
on March 23, 2007. CMS Ex. 16, at 24; CMS Ex. 3, at 12.
17

Petitioner argues that facility staff did administer SVN treatments as ordered by the
physician, and that Resident 7's medical record shows that facility staff administered SVN
treatments on March 25, 2007, March 26, 2007, and March 31, 2007. P. Br. 53; P. Ex. 86,
at 6-9.

Resident 7's May 2007 Medication Administration Record (MAR) indicates that the
respiratory therapist would provide treatments. CMS Ex. 16, at 13. But there was no
documented evidence in the MAR or in the respiratory therapist notes that indicate the SVN
was administered as ordered by Resident 7's physician. P. Ex. 87, at 2. Petitioner is correct
that Resident 7's medical records indicate that facility staff administered SVN treatments on
March 25, 2007, March 26, 2007 and March 31, 2007. However, there are only three
instances of SVN treatments in the record and no evidence of administration every four
hours as ordered by Resident 7's physician. CMS Ex. 3, at 12; CMS Ex. 16. Thus, I
conclude that Petitioner failed to substantially comply with 42 C.F.R. 483.25(k) because it
did not demonstrate that it administered SVN treatments according to physician’s orders.

CMS has established Petitioner’s noncompliance with at least one regulation from the
January 12, 2007, April 20, 2007, and June 6, 2007 surveys. A single deficiency is
sufficient for CMS to impose a remedy of DPNA. The DPNA was triggered by the
deficiencies from the January survey. Petitioner had to return to substantial compliance
within three months of the last day of the survey or a statutory DPNA would be triggered
effective April 20, 2007, and until Petitioner returned to substantial compliance on June 15,
2007 as determined by CMS and the state agency. 42 C.F.R. § 488.417(b).

5. CMS’s imposition of the DPNA is reasonable as a matter of law.

Petitioner was not in substantial compliance with applicable regulations on January 12,
2007, April 20, 2007, and June 6, 2007, and did not come back into substantial compliance
at any time during the ensuing three-month certification cycle prior to June 15, 2007.
Neither the Secretary, CMS, or the state have discretion with respect to the imposition of
the mandatory DPNA. Therefore, the Act requires CMS to impose the mandatory DPNA
effective April 20 through June 15, 2007. Act, § 1819(h)(2)(D) ; 42 C.F.R.

§ 488.417(b).

6. I find reasonable the $10,000 per instance CMP.

Having found a basis for imposing a CMP, I now consider whether the amount imposed is

reasonable, applying the factors listed in 42 C.F.R. § 488.438(f): (1) the facility's history of
noncompliance; (2) the facility's financial condition; (3) factors specified in 42 C.F.R.

§ 488.404; and (4) the facility's degree of culpability, which includes neglect, indifference,
or disregard for resident care, comfort or safety. The absence of culpability is not a
18

mitigating factor. 42 C.F.R. § 488.438(f). The factors in 42 C.F.R. § 488.404 include: (1)
the scope and severity of the deficiency; (2) the relationship of the deficiency to other
deficiencies resulting in noncompliance; and 3) the facility's prior history of noncompliance
in general and specifically with reference to the cited deficiencies.

It is well-settled that, in reaching a decision on the reasonableness of the CMP, I may not
look into CMS's internal decision-making processes. Instead, I consider whether the
evidence presented on the record concerning the relevant regulatory factors supports a
finding that the amount of the CMP is at a level reasonably related to an effort to produce
corrective action by a provider with the kind of deficiencies found and in light of the other
factors involved (financial condition, facility history, culpability). I am neither bound to
defer to CMS's factual assertions, nor free to make a wholly-independent choice of
remedies without regard for CMS's discretion. Barn Hill Care Center, DAB No. 1848, at
21 (2002); Community Nursing Home, DAB No. 1807, at 22 et seq. (2002); Emerald Oaks,
DAB No. 1800, at 9 (2001); CarePlex of Silver Spring, DAB No. 1683, at 8 (1999).

CMS has imposed a penalty of $10,000, which is the maximum per instance penalty
($1,000 - $10,000). 42 C.F.R.§ 488.438(a)(2).

Petitioner has not claimed that its financial condition affects its ability to pay the penalty.
However, it does argue that based on a “per instance CMP grid” created by CMS, and
based on a scope and severity level of “G” such as in this case, the recommended CMP
should be $1,500. Further, Petitioner argues that the citations it received in the recent past
(2005-2006) were low level deficiencies and does not justify an increase from the
recommended $1,500 per instance CMP to the $10,000 CMP imposed in this case. P. Br.
5-7.

Indeed, CMS has called attention to Petitioner’s prior history of non-compliance. CMS
points out that Petitioner had been previously cited for deficiencies during annual surveys
completed on February 7, 2006, and February 2, 2005. These deficiencies generally
included citations for pressure sores, inadequate nursing staff, and failure to provide
necessary care and services to residents. CMS Ex. 5.

The scope of the deficiency was widespread and the potential for more than minimum harm
was evident. These factors are sufficient to support my finding that the $10,000 per
instance CMP is reasonable. Moreover, I place no weight on a “per instance CMP grid”
recommendation as Petitioner urges. The regulations give an ALJ the authority to make
independent decisions as to what penalty amounts are reasonable based on the criteria set
forth at 42. C.F.R. § 488.438(f). I am not bound by suggested CMP amounts from a party.

Thus, while I recognize that the imposition of the maximum per instance penalty should
generally be reserved for particularly egregious situations, after carefully reviewing the
circumstances of this case, in light of the section 488.438 factors, I am not able to find
$10,000 an unreasonable amount.
19

Ill. Conclusion

Petitioner was not in substantial compliance with Medicare participation requirements as
alleged by CMS based on surveys of Petitioner’s facility on January 12, 2007, and
subsequent revisit surveys on April 20, and June 6, 2007. I find that the per instance
CMP’s of $10,000 that CMS determined to impose is reasonable. I further find that CMS
was authorized to impose a mandatory DPNA effective April 20 through June 15, 2007.

/s/
José A. Anglada
Administrative Law Judge
